Case 1:19-cv-01343-SKC Document 1-1 Filed 05/09/19 USDC Colorado Page 1 of 4




DISTRICT COURT, WELD COUNTY, COLORADO
Address:   901 9th Avenue
           Greeley, Colorado 80631-1113 DATE FILED: February 14, 2019 8:13 AM
                                        FILING ID: CCA4B7455B94E
Telephone: 970-475-2400                 CASE NUMBER: 2019CV30180



Plaintiff: ROYCE OGDEN

v.

Defendant: TARGET CORPORTATION, a Foreign
Corporation doing business in the State of Colorado.               Δ COURT USE ONLY Δ


Attorney for Plaintiff:
Brian J. Lampert, Atty. Reg. 9437                           Case Number:
Lampert & Walsh, LLC.
3650 S. Yosemite St., #404
Denver, CO 80237                                            Div:
720-489-5848
720-489-0540 Fax
Chowder22@comcast.net

                             COMPLAINT AND JURY DEMAND

  Plaintiff, Royce Ogden (hereinafter “Plaintiff”), by and through her attorneys, Lampert &
Walsh, LLC, for a Complaint & Jury Demand Target Corporation, avers and state as follows:

                                  GENERAL ALLEGATIONS

     1. That at all times material hereto, Plaintiff was a resident of Weld County, Colorado.

     2. That at all times material hereto, Defendant Target Corporation (hereinafter
        “Defendant”), was a Foreign Corporation in good standing doing business in the State of
        Colorado and having a principal office address of 1000 Nicollet Mall, Minneapolis,
        Minnesota 55403. The Registered Agent for service of process is The Corporation
        Company, 7700 E Arapahoe Road Suite 220, Centennial, CO 80112-1268.

     3. That at all times material hereto, Defendant was the owner and operator of the Target
        Store #1813 located at 4400 Centerplace Drive, Greeley, Colorado 80634.

     4. That pursuant to Rule 98(c)(1) of the Colorado Rules of Civil Procedure, venue in this
        Court is proper.

     5. At all relevant times, Defendant was the owner and operator of the Target Store #1813,
                                                 1



                                                              EXHIBIT A, Page 1 of 4
Case 1:19-cv-01343-SKC Document 1-1 Filed 05/09/19 USDC Colorado Page 2 of 4




      and as such was responsible for maintaining the areas of Target Store #1813, open to the
      public, in a reasonably safe condition so that customers would not be injured due to,
      among other things, product displays or bays when holding their products.

   6. That on or about February 15, 2017, Plaintiff was lawfully on the subject premises of
      Target Store #1813 located at 4400 Centerplace Drive, Greeley, Colorado 80634.

   7. That on or about February 15, 2017, Plaintiff was a customer and an invitee on the
      premises of Target Store #1813 pursuant to C.R.S. § 13-21-115.

   8. That at all times material hereto, Defendant had a duty to maintain, and eliminate
      dangerous conditions including product displays at Target Store #1813, which was open
      to the public, including the ball rack display area where Plaintiff was injured on or around
      February 15, 2017.

   9. At all relevant times on or about February 15, 2017, Plaintiff was in an interior area of
      Target Store #1813 where the Defendant encouraged its customers to be in order to sell
      its merchandise.

   10. On or about February 15, 2017, Plaintiff was at Target Store #1813 to purchase a
       videogame console.

   11. As Plaintiff was looking at videogame consoles, she was looking at a ball from a nearby
       ball rack to consider purchasing it. Upon taking the ball out of the ball rack, utilizing
       reasonable care, the ball rack collapsed down upon Plaintiff’s head on her back right side.

   12. The Defendant’s agents and/or employees of Target Store #1813 knew or should have
       known upon inspection that the ball rack display was assembled in a manner that was
       prone to falling, and in fact was assembled in such a way that posed a dangerous
       condition to foreseeable customers in its store.

   13. Upon information and belief, Defendant failed to exercise reasonable care to protect its
       customers from dangerous conditions on its property that its agents and/or employees
       actually knew or should have known about.

   14. Upon information and belief, Defendant’s agents and/or employees failed to place any
       caution or warning signs regarding the dangerous condition of the product display.

   15. As a direct and proximate result of the above-described accident, Plaintiff has sustained
       injuries including but not limited to pain and bruising to her head and a cognitive brain
       injury with associated memory loss. As a result of her injuries, Plaintiff has and will incur
       additional medical expenses for her injuries in the future.

   16. As a direct and proximate result of the above-described accident, Plaintiff has incurred
       pain and suffering, together with loss of enjoyment of life, lost wages, loss of economic
       opportunity, physical impairment, and will in the future continue to incur such pain and
                                                 2



                                                              EXHIBIT A, Page 2 of 4
Case 1:19-cv-01343-SKC Document 1-1 Filed 05/09/19 USDC Colorado Page 3 of 4




       suffering, loss of enjoyment of life, lost wages, lost economic opportunity and physical
       impairment due to the continuing nature of her injuries.

                               FIRST CLAIM FOR RELIEF
                      (Premises Liability Pursuant to C.R.S. § 13-21-115
                               Defendant Target Corporation)

   17. Paragraphs 1 through 16 are incorporated herein by reference.

   18. Plaintiff was a customer properly transacting business on the subject premises on or
       about February 15, 2017.

   19. Plaintiff was an invitee of Defendant, and Defendant was a landowner pursuant to C.R.S.
       § 13-21-115 at all times material hereto.

   20. Defendant through its agents and/or employees, actually knew or should have known of
       the dangerous conditions which existed in the Defendant’s store.

   21. Defendant through its agents and/or employees, failed to inspect or use reasonable care to
       protect invitees against the dangers or remove the dangerous conditions on the property.

   22. Defendant through its agents and/or employees, failed to warn invitees on the premises of
       dangerous conditions they knew or should have known about, and/or failed to make
       corrective efforts to eliminate the dangerous conditions.

   23. Defendant through its agents and/or employees, failed to maintain the subject product
       display or otherwise safeguard the area from dangerous conditions.

   24. Defendant was responsible for the condition of the premises described herein and it,
       and/or its agents and/or employees, unreasonably failed to exercise reasonable care to
       protect Plaintiff and others similarly situated.

   25. Defendant unreasonably failed to exercise reasonable care in its and/or its agents and/or
       employees failure to warn of the unreasonable danger to its invitees and is liable to
       Plaintiff for the damages caused

   26. As a direct result of the aforementioned failure(s) of Defendant’s agents and/or
       employees, to protect invitees against the danger on the property, as described above,
       Plaintiff has incurred damages as set forth above in paragraphs 15 and 16 above.

    WHEREFORE, Plaintiff prays for judgment against Defendant in an amount to be
determined at trial of the civil action, together with costs, interest from the date of the accident
and such other and further relief as this Court deems proper.

                                        JURY DEMAND

                                                 3



                                                              EXHIBIT A, Page 3 of 4
Case 1:19-cv-01343-SKC Document 1-1 Filed 05/09/19 USDC Colorado Page 4 of 4




PLAINTIFF REQUESTS THAT ALL ISSUES HEREIN BE TRIED TO A JURY OF SIX (6)
PERSONS.

       Respectfully submitted this 14th day of February, 2019.

                                            A duly signed original is on file at the Law
                                            Offices of Lampert & Walsh, L.L.C.

                                            /s/ Brian J. Lampert
                                            Brian J. Lampert, Esq.
                                            Lampert & Walsh, LLC


Plaintiff’s Address:
1201 More Drive
Gilcrest, Colorado 80623




                                               4



                                                            EXHIBIT A, Page 4 of 4
